         Case 1:15-cv-12939-LTS Document 956 Filed 12/19/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                           )
CASUALTY INSURANCE COMPANY, and                     )
THE COMMERCE INSURANCE COMPANY,                     )
     Plaintiffs/Counterclaim Defendants,            )
                                                    )
       v.                                           )
                                                    )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,               )
et als.,                                            )
         Defendants,                                )
                                                    )
       and                                          )
                                                    )
LAW OFFICES OF JEFFREY S. GLASSMAN                  )
LLC,                                                )
     Defendant/Counterclaim Plaintiff.              )


    PLAINTIFFS, METROPOLITAN PROPERTY AND CASUALTY INSURANCE
    COMPANY AND THE COMMERCE INSURANCE COMPANY’S NOTICE OF
  WITHDRAWAL OF MOTIONS TO COMPEL RESPONSES TO SUBPOENA DUCE
  TECUM BY KEEPER OF RECORDS FOR ARBELLA INSURANCE GROUP, UBER
         TECHNOLOGIES, INC., PAYPAL, INC., AND COINBASE, INC.
                    (DOC. NOS. 843, 845, 849, AND 853)

       NOW COME the Plaintiffs, Metropolitan Property and Casualty Insurance Company and

The Commerce Insurance Company, and hereby provide notice to this Honorable Court that the

Plaintiffs are withdrawing their Motions to Compel Responses to Subpoena Duce Tecum by non-

party witnesses, Keeper of Records for Arbella Insurance Group, Uber Technologies, Inc.,

PayPal, Inc., and Coinbase, Inc. (Doc. Nos. 843, 845, 849, and 853, respectively), which were

scheduled for hearing on December 20, 2018, at 11:30 a.m., before Magistrate Judge Jennifer C.

Boal. As reasons therefore, the Plaintiffs state that up to and including today, December 19,

2018, the Plaintiffs received responses from said third-parties, and thus, the Motions to Compel
         Case 1:15-cv-12939-LTS Document 956 Filed 12/19/18 Page 2 of 3



as to these entities are now moot. Accordingly, the Plaintiffs respectfully request that this

Honorable Court remove the aforementioned Motions from the Court’s docket and/or hearing list

for December 20, 2018, at 11:30 a.m.

       In light of the foregoing, the Plaintiffs hereby provide notice to this Honorable Court that

the only Motions to Compel Responses to Subpoena Duce Tecum by non-party witnesses, that

should remain scheduled for hearing on December 20, 2018, at 11:30 a.m., are the Motions to

Compel Responses to Subpoena Duce Tecum by non-party witnesses, Keeper of Records for

Plymouth Rock Assurance and Optimo Transportation (Doc. Nos. 851 and 847).

                                                      Respectfully submitted,
                                                      By the Plaintiffs/
                                                      Defendants-in-Counterclaim,
                                                      Metropolitan Property and Casualty
                                                      Insurance Company, and
                                                      The Commerce Insurance Company,
                                                      By their attorneys,

                                                      /s/ Peter R. Houston
                                                      Glenda H. Ganem
                                                      BBO No. 564374
                                                      gganem@mhg-pc.com
                                                      Peter R. Houston
                                                      phouston@mhg-pc.com
                                                      BBO No. 681915
                                                      Nicholas J. Pompeo
                                                      npompeo@mhg-pc.com
                                                      BBO No. 682361
                                                      McGovern, Houston & Ganem, P.C.
                                                      21 Merchants Row, 4th Floor
                                                      Boston, MA 02109
                                                      (617) 723-1444
Date: December 19, 2018
         Case 1:15-cv-12939-LTS Document 956 Filed 12/19/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Peter R. Houston, Esq., attorney for the Plaintiffs, Metropolitan Property and Casualty
Insurance Company and The Commerce Insurance Company, hereby certify that this document,
filed through the ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and/or served in compliance with the
Fed.R.Civ.P.

                                                     /s/ Peter R. Houston
                                                     Peter R. Houston, Esq.

Dated: December 19, 2018
